Citation Nr: 1041463	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of 
death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1968, and was awarded a Purple Heart for his service in Vietnam.  
He died in September 2005.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which inter alia denied service connection 
for the Veteran's cause of death and denied entitlement to DIC 
under 38 U.S.C.A. § 1318.

The issue of entitlement to service connection for the Veteran's 
cause of death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), evaluated as 
100 percent disabling; residuals of shell fragment wound of the 
right posterior thigh, evaluated as 30 percent disabling; 
residuals of shell fragment wound of the left posterior thigh, 
evaluated as 30 percent disabling; bilateral nasolacrimal duct 
obstruction, evaluated as 10 percent disabling; residuals of 
shell fragment wound of the left calf, evaluated as 10 percent 
disabling; bilateral corneal scars, evaluated as noncompensable; 
and gastritis associated with residuals of shell fragment wound 
of the left posterior thigh, evaluated as noncompensable.  The 
Veteran also received special monthly compensation based on 
housebound status, effective January 22, 2003.

2.  The Veteran was in actual receipt of total compensation 
benefits effective from October 31, 1997 until his death in 
September 2005, a period of less than 10 years.  


CONCLUSION OF LAW

The criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

In this case, the Board observes that the relevant facts 
regarding the appellant's 38 U.S.C.A. § 1318 claim are undisputed 
and the resolution of the claim is entirely dependent upon the 
application of relevant statutes and regulations.  In VAOPGCPREC 
5-2004 (July 23, 2004) VA's Office of General Counsel held that 
the VCAA does not require either notice or assistance when the 
claim cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  Similarly, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

The Board further notes that even if the VCAA were applicable to 
this case, the duties to notify and assist have been satisfied.  
For example, the Court has held that adequate notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  In this case, the appellant was provided with pre-
adjudication notice via a letter dated in December 2005, sent 
prior to the January 2006 rating decision that is the subject of 
this appeal.  This letter fully informed the appellant of what 
was necessary to substantiate her current appellate claims, what 
information and evidence she must submit, what information and 
evidence will be obtained by VA, and the need for the appellant 
to advise VA of or to submit any evidence in her possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
her claim and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial error to the appellant.   

Further if the duty to assist were applicable in this case, the 
Veteran's service treatment records (STRs); post-service 
treatment records, including VA and private medical records; and 
statements submitted by the Veteran and the appellant have been 
associated with the claims file.  

The appellant did not provide any information to VA concerning 
available relevant treatment records that she wanted the RO to 
obtain for her that have not been requested or obtained.  Thus, 
the Board finds that VA has fully satisfied the duty to assist.  
In the circumstances of this case, additional efforts to assist 
or notify the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the appellant at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the appellant will not be prejudiced as a 
result of the Board proceeding to the merits of her DIC claim 
under 38 U.S.C.A. § 1318.

Merits of the DIC Claim under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected, even though the veteran 
died of non-service-connected causes, if the veteran's death was 
not the result of his or her own willful misconduct and at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that was 
rated by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated totally 
disabling continuously since the veteran's release from active 
duty and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately preceding 
death if the veteran was a former prisoner of war who died after 
September 30, 1999.  The total rating may be either schedular or 
based upon unemployability.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2010).

In order for DIC benefits to be awarded to the appellant under 
the provisions of 38 U.S.C.A. § 1318, it must be established that 
the Veteran received or was entitled to receive compensation for 
a service-connected disability at the rate of 100 percent for a 
period of 10 years immediately preceding his death.  See 
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

In this case, the Veteran was granted a 100 percent disability 
rating for his service-connected PTSD, effective October 31, 
1997.  See August 1998 Rating Decision.  In light of the 
foregoing, the appellant is not entitled to DIC under 38 U.S.C.A. 
§ 1318 because the Veteran was not service-connected for a 
disability rated as 100 percent disabling for at least 10 years 
prior to his death in September 2005.  As such, at the time of 
his death he was, by definition, not in receipt of, or entitled 
to receive, compensation for a service-connected disability that 
was continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death.

Moreover, it is undisputed that the Veteran was not a former 
prisoner of war and because the Veteran was discharged from 
active duty in October 1968, the 5-year rule of 38 U.S.C.A. 
§ 1318 has not been satisfied.  In addition, the appellant has 
not argued and the evidence of record does not suggest that the 
Veteran met the criteria for a TDIU due to service-connected 
disabilities prior to October 31, 1997.

Thus, the basic threshold criteria for establishing entitlement 
to benefits under 38 U.S.C.A. § 1318 have not been met.  See 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005) (DIC claims filed 
on or after January 21, 2000, are not subject to hypothetical 
entitlement analysis).  Although the Board regrets that the 
outcome to 
the appellant is not favorable, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's service, including service during a period 
of war.  Although the Board is denying this claim due to the 
application of the law, the Board is sympathetic to the claim.  
The Board, however, is without authority to grant this claim on 
an equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); 
Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.   


REMAND

The appellant also seeks service connection for Veteran's cause 
of death.  Although the Board regrets the additional delay, a 
remand is necessary to ensure that due process is followed and 
that there is a complete record upon which to decide the of the 
service connection claim for the Veteran's cause of death so that 
the appellant is afforded every possible consideration.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

When a Veteran dies from a service-connected disability, the 
Secretary shall pay DIC for such Veteran's surviving spouse, 
children or parents.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.312(a) (2010).  The death of a Veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  Id.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Id.  

The Veteran's certificate of death reflects that he died in 
September 2005 as a result of cardiopulmonary arrest (immediate 
cause of death), due to (or as a consequence of) cardiogenic 
shock, due to (or as a consequence of) acute myocardial 
infarction.    Pneumonia, dehydration, and cancer (squamous cell) 
of the pharynx, were listed as significant conditions 
contributing to the Veteran's death, but not resulting in the 
underlying cause of death.  An autopsy was not performed.  See 
September 2005 Certificate of Death.  At the time of his death, 
service connection was in effect for PTSD, residuals of shell 
fragment wound of the right posterior thigh, residuals of shell 
fragment wound of the left posterior thigh, bilateral 
nasolacrimal duct obstruction, residuals of shell fragment wound 
of the left calf, bilateral corneal scars, and gastritis 
associated with residuals of shell fragment wound of the left 
posterior thigh.

The appellant contends that the Veteran's service-connected PTSD 
was the immediate or underlying cause of his death or was 
etiologically related to his death, specifically his 
cardiopulmonary arrest, cardiogenic shock, and acute myocardial 
infarction.  In the alternative, she claims that if the Veteran's 
service-connected PTSD was not the principal cause of death, then 
it at least contributed substantially or materially, that it 
combined to cause his death, or that it aided or lent assistance 
to the production of the Veteran's death, specifically his 
cardiopulmonary arrest, cardiogenic shock, and acute myocardial 
infarction.  The appellant also claims that the Veteran's 
underlying cause of death from cardiac disabilities, specifically 
cardiopulmonary arrest, cardiogenic shock, and acute myocardial 
infarction, was related to his active duty service, to include 
Agent Orange exposure in Vietnam.  She also claims that the 
Veteran's cancer (squamous cell) of the pharynx, a significant 
condition contributing to the Veteran's death, was also related 
to his active duty service, to include Agent Orange exposure in 
Vietnam.  Review of the claims folder is negative for any medical 
opinion regarding the appellant's contentions.     

The AMC/RO should make arrangements to send the Veteran's claims 
folder to a VA examiner for an opinion as to whether the 
Veteran's service-connected PTSD was etiologically related to his 
death, specifically his cardiopulmonary arrest, cardiogenic 
shock, and acute myocardial infarction, to include whether the 
PTSD was the principal cause of death, contributed substantially 
or materially, that it combined to cause his death, or that it 
aided or lent assistance to the production of the Veteran's 
death.  The VA examiner should also provide an opinion as to 
whether any cardiac and/or cancer disabilities, to include 
cardiopulmonary arrest, cardiogenic shock, acute myocardial 
infarction, and squamous cell carcinoma of the pharynx, is 
related to the Veteran's active duty service, to include Agent 
Orange exposure in Vietnam.  

In addition, adequate notice under 38 U.S.C.A. § 5103 (West 2002 
& Supp. 2010), 38 C.F.R. § 3.159 (2010), and relevant case law 
has not been provided as it pertains to the DIC claim for service 
connection for the Veteran's cause of death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The notice should include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp, 21 Vet. App. at 352-53 (2007).  The 
notice letter provided to the appellant on December 2005 did not 
include this information.  Thus, corrective notice is required.   

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following action:

1.  The appellant should be provided with 
proper VCAA notice that informs her of the 
evidence and information necessary to 
establish entitlement to service 
connection for the Veteran's cause of 
death.  Specifically, the notice should 
include (1) a statement of the conditions  
for which a Veteran was service connected 
at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010); Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  Such notice 
should also include notice of the 
information and evidence necessary to 
establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After the above development has been 
completed, the claims folder should be 
provided to a VA examiner to determine 
whether the Veteran's service-connected 
PTSD was etiologically related to his 
death (cardiopulmonary arrest, cardiogenic 
shock, and acute myocardial infarction), 
to include whether the PTSD was the 
principal cause of death, contributed 
substantially or materially, that it 
combined to cause his death, or that it 
aided or lent assistance to the production 
of the Veteran's death.  The VA examiner 
should also provide an opinion as to 
whether any cardiac and/or cancer 
disabilities, to include cardiopulmonary 
arrest, cardiogenic shock, acute 
myocardial infarction, and squamous cell 
carcinoma of the pharynx, is related to 
the Veteran's active duty service, to 
include Agent Orange exposure in Vietnam.  
The entire claims file must be reviewed by 
the examiner and the report should state 
that such review has been accomplished.  A 
complete rationale should be provided for 
any opinion.

Specifically, the VA examiner should 
provide an opinion with complete rationale 
for the following questions:

(A) Is it at least as likely as not (i.e., 
at least a 50-50 probability or greater) 
that the Veteran's service-connected PTSD 
disability caused or contributed 
substantially or materially to his death 
from cardiopulmonary arrest, cardiogenic 
shock, and acute myocardial infarction in 
September 2005, or is such a relationship 
unlikely (i.e., less than a 50-50 
probability)?

(B) If you determine that the Veteran's 
service-connected PTSD disability was not 
the principal cause of death, it is at 
least as likely as not (a 50 percent 
probability or greater) that the Veteran's 
service-connected PTSD disability combined 
to cause death; or that it aided or lent 
assistance to the production of the 
Veteran's death?

(C)  Is it at least as likely as not 
(i.e., at least a 50-50 probability or 
greater) that the disabilities causing the 
Veteran's death, specifically 
cardiopulmonary arrest, cardiogenic shock, 
and acute myocardial infarction, are 
related to his active duty service, to 
include exposure to herbicide in Vietnam, 
or is such a relationship unlikely (i.e., 
less than a 50-50 probability)?

(D) Is it at least as likely as not (i.e., 
at least a 50-50 probability or greater) 
that the squamous cell carcinoma/cancer of 
the pharynx disability, a significant 
condition contributing to the Veteran's 
death, is related to his active duty 
service, to include exposure to herbicide 
in Vietnam, or is such a relationship 
unlikely (i.e., less than a 50-50 
probability)?

3.  The AMC/RO should then readjudicate 
the service connection claim for the 
Veteran's cause of death, in light of all 
evidence of record.  The appellant and her 
representative should be provided with a 
Supplemental Statement of the Case as to 
the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


